

116 HR 934 IH: Health Benefits for Miners Act of 2019
U.S. House of Representatives
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 934IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2019Mr. Scott of Virginia (for himself and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to include certain retirees in the Multiemployer Health Benefit Plan, and for other purposes. 
1.Short titleThis Act may be cited as the Health Benefits for Miners Act of 2019. 2.Inclusion in multiemployer health benefit plan (a)In general Section 402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) is amended— 
(1)by striking the Health Benefits for Miners Act of 2017 both places it appears in clause (ii) and inserting the Health Benefits for Miners Act of 2019; (2)by striking , would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012 or 2015 in clause (ii)(II) and inserting or a related coal wage agreement, would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012, 2015, or 2018; 
(3)by striking January 1, 2017 in clause (ii) and inserting January 1, 2019; and (4)by adding at the end the following new clause: 
 
(vi)Related coal wage agreementFor purposes of clause (ii), the term related coal wage agreement means an agreement between the United Mine Workers of America and an employer in the bituminous coal industry that— (I)is a signatory operator; or 
(II)is or was a debtor in a bankruptcy proceeding that was consolidated, administratively or otherwise, with the bankruptcy proceeding of a signatory operator or a related person to a signatory operator (as those terms are defined in section 9701(c) of the Internal Revenue Code of 1986).. (b)Effective dateThe amendments made by this section shall apply to fiscal years beginning after September 30, 2018. 
